DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed November 6, 2020.  Currently, claims 1–20 are pending.

Claim Objections
Claims 1, 13, and 18 are objected to because of the following informalities:  
Claim 1 recites “providing a dashboard user interface listing the current questions and the at least closest question and associated answer received search engine”.  Examiner recommends amending the element to recite “providing a dashboard user interface listing the current questions and the at least closest question and associated answer received from the search engine” in order to avoid issues of clarity under 35 U.S.C. 112(b).
Claims 13 and 18 recite “enabling the user to accept an associated answer from the master response repository”.  Examiner recommends amending the elements to recite “enabling the user to accept an associated answer from the mast response repository” in order to address the inadvertent spelling error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the current questionnaire questions” in line 9.  Although claim 1 previously recites “one or more questions in the current questionnaire”, there is insufficient antecedent basis for “the current questionnaire questions” in the claim.  For purposes of examination, claim 1 is interpreted as reciting “the one or more questions in the current questionnaire”.
Claim 1 further recites “the current questions” in lines 11 and 12.  There is insufficient antecedent basis for these limitations in the claim for the same reasons as stated above.  For purposes of examination, claim 1 is interpreted as reciting “the one or more questions in the current questionnaire”.
Still further, claim 1 recites “the at least closest question and associated answer” in lines 12–13.  Although claim 1 previously recites “receiving … at least a closest question and associated answer”, there is in sufficient antecedent basis for “the at least closest question and associated answer” limitation in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] at least the closest question and associated answer”.
Finally, claim 1 recites “the user” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] a user”.

Claims 2–12, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–12 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “the current question” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 3 is interpreted as reciting “[[the]] a current question”.  
Claim 6 recites “a knowledgebase item”.  However, claim 5, from which claim 6 depends, previously recites “a knowledgebase item”.  As a result, the scope of claim 6 is indefinite because it is unclear whether Applicant intends for the “knowledgebase item” of claim 6 to reference the item of claim 5 or introduce a second, different item.  For purposes of examination, claim 6 is interpreted as reciting “[[a]] the knowledgebase item”.  
Claim 9 recites “the questions and proposed answers” in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 9 is interpreted as reciting “storing [[the]] questions and proposed answers”.
Claims 13 and 18 recite “the current questionnaire questions” in lines 8–9 and 9–10, respectively.  There is insufficient antecedent basis for “the current questionnaire 
Claims 13 and 18 further recite “the current questions” in lines 10 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 13 and 18 are interpreted as reciting “the current questionnaire questions”.
Finally, claims 13 and 18 recite “the user” in lines 13 and 14, respectively.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 13 and 18 are interpreted as reciting “[[the]] a user”.
In view of the above, claims 13 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14–17 and 19–20, which depend from claims 13 and 18, inherit the deficiencies described above.  As a result, claims 14–17 and 19–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 and 19 recite “a natural language processing search engine” in the “using” element.  However, claims 13 and 18, from which claims 14 and 19 depend, previously recite “a natural language processing search engine”.  As a result, the scope of claims 14 and 19 is indefinite because it is unclear whether Applicant intends for the search engine of claims 14 and 19 to reference the search engine of claims 13 and 18 or intends to introduce a second, different search engine.  For purposes of examination, the natural language processing search engine” in the “using” element.
Claims 15 and 20 recite “wherein generating a query for each current question comprises”.  However, claims 14 and 19, from which claims 15 and 20 depend, previously recite “a query”.  As a result, the scope of claims 14 and 19 is indefinite because it is unclear whether Applicant intends for the “query” of claims 15 and 20 to reference the query of claims 14 and 19 or intends to introduce a second, different query.  For purposes of examination, claims 15 and 20 are interpreted as reciting “wherein generating [[a]] the query for each current question comprises”.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 4, 7–14, 16, and 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. 2020/0090197) in view of Barbetta et al. (U.S. 2015/0161106).
Claims 1, 13, and 18:  Rodriguez discloses a computer implemented method comprising: 
receiving a current questionnaire (See FIG. 4 and paragraphs 30 and 58, wherein a potential or existing customer requests the user complete a questionnaire, and wherein the questionnaire file is imported into the system); 
loading the current questionnaire into a text-based presentation program (See FIG. 4, FIG. 6 and paragraph 58, wherein the questionnaire file is imported into the presentation GUI); 
converting one or more questions in the current questionnaire into corresponding more-like-this queries (See FIG. 12 and paragraphs 65 and 87–90, wherein questions are converted into queries for existing questions); 
submitting the one or more more-like-this queries to a search engine to search a master response repository storing prior questionnaires and associated responses for responses corresponding to prior questions similar to the current questionnaire questions (See FIG. 14 and paragraphs 30, 65, and 87–90, wherein the converted queries are matched to entries in a security questionnaire corpus); 
receiving from the search engine at least a closest question and associated answer for at least one of the current questions (See FIG. 7 and paragraphs 30, 66, and 81, wherein closely matching questionnaire entries are received); 
providing a dashboard user interface listing the current questions and the at least closest question and associated answer received search engine (See FIG. 7 and paragraphs 66–67, wherein matches are presented on the GUI according to confidence level); and 

Barbetter discloses submitting the one or more more-like-this queries to a natural language processing search engine to search a master response repository (See paragraphs 2 and 25–28, wherein natural language processing is utilized to search a data corpus for answers similar to an input question).
Rodriguez discloses a system directed to responding to vendor security assessments by matching questionnaires to stored responses.  Similarly, Barbetter discloses a question-answering system that utilizes natural language processing.  Each reference discloses a question-answering system.  The technique of utilizing natural language processing is applicable to the system of Rodriguez as they both share characteristics and capabilities, namely, they are directed to question-answering systems.
One of ordinary skill in the art would have recognized that applying the known technique of Barbetter would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barbetter to the teachings of Rodriguez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate question-answering into similar systems.  Further, applying natural 
With respect to claim 13, Rodriguez discloses a machine-readable storage device having instructions for execution by a processor (See paragraphs 37–38 and 42).
With respect to claim 18, Rodriguez discloses a processor and a memory device coupled to the processor and having a program stored thereon for execution by the processor (See FIG. 14 and paragraphs 37–38 and 42).
Claim 2:  Rodriguez discloses the method of claim 1 wherein the one or more questions comprise a set of questions selected by the user via the dashboard user interface (See FIG. 4 and paragraph 58, wherein the GUI is used to select a questionnaire file to import; see also FIG. 6 and paragraph 60).
Claims 4 and 16:  Rodriguez discloses the method of claim 1 wherein the dashboard user interface listing comprises multiple prior questions and associated answers listed and ranked as provided by the search engine for each current question (See FIG. 7 and paragraphs 66 and 68, wherein questions/answers are presented with respect to confidence level, and wherein best-known matches are disclosed).  Although Rodriguez discloses utilizing confidence levels with respect to listing questions/answers, Rodriguez does not expressly disclose the remaining claim elements.
Babetter discloses wherein the interface listing comprises associated answers listed in ranked order (See paragraphs 25 and 28, wherein ranked lists of answers are disclosed).

Claim 7:  Rodriguez discloses the method of claim 1 wherein the dashboard user interface further comprises a column for answers to each question, and wherein the method further comprises automatically populating the column for answers with an answer associated with the closest question (See FIG. 7 and paragraphs 66–68, wherein an answer column is disclosed, and wherein auto-population of a best matching answer is disclosed).
Claim 8:  Rodriguez discloses the method of claim 7 and further comprising enabling the user to create a new proposed answer in the column for answers (See FIG. 7 and paragraphs 67 and 83, wherein matching answers may be rejected; and see paragraph 63, wherein the system allows users to enter answers manually).
Claim 9:  Rodriguez discloses the method of claim 1 and further comprising storing the questions and proposed answers in the master response repository (See FIG. 2 and paragraphs 50 and 67, wherein questionnaires are stored, and wherein all interactions with all questions across all users is stored; see also paragraph 83, wherein “[a]ny of the responses that the user shares in a completed questionnaire, that were not previously stored in the question bank, will be delivered as potential alternate responses in future questionnaire scenarios.”).
Claim 10:  Rodriquez does not expressly disclose the elements of claim 10.

One of ordinary skill in the art would have recognized that applying the known technique of Barbetter would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 11:  Rodriguez discloses the method of claim 1 wherein the method is performed by code integrated with the text-based presentation program (See paragraphs 45 and 94, wherein the system is disclosed in the context of code and software modules).
Claim 12:  Rodriguez discloses the method of claim 1 wherein the user is enabled to allow automatic acceptance of associated answers for all current questions and wherein the user is enabled to create a new proposed answer (See FIG. 7 and paragraph 68, wherein the user may select to auto-populate the best matching answers for every question; and see paragraphs 67 and 83, in view of paragraph 63, wherein matches may be rejected, and wherein the system allows users to enter answers manually).
Claim 14:  Claim 14 includes elements that are addressed above with respect to claim 1.  As a result claim 14 is rejected for the same reasons as stated above with respect to claim 1.
Claim 19:  Claim 19 includes elements that are addressed above with respect to claim 1.  As a result claim 19 is rejected for the same reasons as stated above with respect to claim 1.

Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. 2020/0090197) in view of Barbetta et al. (U.S. 2015/0161106), and in further view of Gopalakrishnan (U.S. 2011/0055186).
Claims 3, 15, and 20:  As disclosed above, Rodriguez and Barbetta disclose the elements of claims 1, 13, and 18.  Although Rodriguez discloses receiving the current question (See paragraphs 58 and 65, wherein unanswered questions are received) and Barbetta discloses utilizing natural language processing, Rodriguez and Barbetta do not expressly disclose the elements of claim 3.
Gopalakrishnan discloses removing stop words; lemmatizing and stemming information containing words; determining question intention; and rejoining remaining text with the information containing words (See paragraphs 77–79, wherein a natural language processor utilizes a stop word filter, a stemmer, a lemmatizer, determines intent, and implicitly rejoins the results in a query refinement process).
As disclosed above, Rodriguez discloses a system directed to responding to vendor security assessments by matching questionnaires to stored responses, and Barbetter discloses a question-answering system that utilizes natural language processing.  Gopalakrishnan discloses a system for personalized information retrieval.  Each reference discloses system directed to information retrieval.  The technique of utilizing natural language processing techniques is applicable to the systems of Rodriguez and Barbetta as they each share characteristics and capabilities; namely, they are directed to information retrieval.
.

Claims 5–6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. 2020/0090197) in view of Barbetta et al. (U.S. 2015/0161106), and in further view of Binks et al. (WO 2009/053739).
Claims 5 and 17:  As disclosed above, Rodriguez and Barbetta disclose the elements of claims 1 and 13.  
Rodriguez discloses the method of claim 1 wherein each prior questionnaire question and associated response comprises a knowledgebase item that has an associated create date and responsible user (See paragraph 63, wherein historical questions/answers are associated with the creation user and time).  Rodriguez and Barbetta do not expressly disclose the remaining claim elements.
Binks discloses wherein the knowledgebase item has an organizational specific expiration date (See page 21, wherein the system employs time-sensitive limits by “associating an expiration date … with prototypical answers”).

One of ordinary skill in the art would have recognized that applying the known technique of Binks would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Binks to the teachings of Rodriguez and Barbetta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate information retrieval into similar systems.  Further, applying expiration dates to Rodriguez and Barbetta would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 6:  Rodriguez discloses the method of claim 5 wherein the responsible user is notified in response to the date being reached (See paragraph 63, wherein due date notifications are disclosed).  Rodriguez and Barbetta do not expressly disclose the remaining claim elements.
Binks discloses the responsible user is notified that a knowledgebase item expired in response to the expiration date being reached (See page 21, wherein expired 
One of ordinary skill in the art would have recognized that applying the known technique of Binks would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 5.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Zhang et al. (Zhang, H., Zhu, M., & Wang, H. (2018). A retrieval-based matching approach to open domain knowledge-based question answering doi:http://dx.doi.org/10.1007/978-3-319-73618-1_60.) discloses a knowledge-based question answering system that ranks candidate answers using natural language processing; 
Diefenbach et al. (Diefenbach, D., Lopez, V., Singh, K., & Maret, P. (2018). Core techniques of question answering systems over knowledge bases: A survey. Knowledge and Information Systems, 55(3), 529-569.) discloses general systems directed to question answering with natural language processing techniques; 
Berajawala et al. (U.S. 2016/0098737) discloses a system directed to managing a corpus based on question affinity; and
Brown et al. (U.S. 2012/0078888) discloses a system directed to providing answers to questions using natural language processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623